EXHIBIT 14.(a).1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-139021 and 333-111932) and Form F-3 (No. 333-128847) of our report dated June 23, 2011, with respect to the consolidated financial statements of Tefron Ltd. included in this Annual Report (Form 20-F) for the year ended December 31, 2010. /s/ Kost, Forer, Gabbay & Kasierer Kost Forer Gabbay & Kasierer A Member of Ernst & Young Global Haifa, Israel June 23, 2011
